Case: 19-10035   Date Filed: 08/06/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-10035
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:18-cv-05208-AT



KAREEM OF THE FAMILY HODGE,

                                                         Plaintiff - Appellant,

                                   versus

THE TEXAS OFFICE OF ATTORNEY GENERAL,
42 U.S.C. 654(3) Child Support Customer
Service Division,

                                                        Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (August 6, 2019)
               Case: 19-10035     Date Filed: 08/06/2019    Page: 2 of 4


Before WILLIAM PRYOR, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      Kareem Hodge, proceeding pro se, appeals from the district court’s order

denying his petition for injunction and dismissing the complaint he made pursuant

to 42 U.S.C. § 1983. Hodge argues that the district court erred in dismissing his

claim because he presented “undisputed evidence” that the Texas Attorney

General’s (“AG”) child support division was an agency “lacking the cloth of

office of Judicial authority to compel his performance to a contractual debt.” Thus,

he argues, the court erred in concluding that the Texas AG was immune from suit

under the Eleventh Amendment.

      We review de novo the grant of a motion to dismiss based upon a state’s

Eleventh Amendment immunity. In re Emp’t Discrimination Litig. Against State

of Ala., 198 F.3d 1305, 1310 (11th Cir. 1999). Eleventh Amendment immunity

bars suits by private individuals against a state in federal court unless the state has

consented to be sued, has waived its immunity, or Congress has abrogated the

states’ immunity. Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 363-64

(2001). The Eleventh Amendment immunity bar includes “state agencies and

other arms of the state” and applies to garnishment actions. Cassady v. Hall, 892

F.3d 1150, 1153-54 (11th Cir.) (per curiam), cert. denied, 139 S. Ct. 433 (2018).




                                           2
              Case: 19-10035     Date Filed: 08/06/2019   Page: 3 of 4


      Here, the district court did not err in dismissing Hodge’s §1983 complaint

because the court properly determined that the Texas AG’s child support division

is immune from suit under the Eleventh Amendment. First, this Court has held

that the Eleventh Amendment bar is applicable in garnishment suits. Hall, 892

F.3d at 1154. Second, despite his characterization of the child support division as a

“single and separate” part of the Texas AG’s office, the child support division is

part of the Texas state government, and there is no documentation in the record—

nor does independent research reveal—that the Texas AG has consented to be sued

or waived its immunity, or that Congress has abrogated its immunity. See Garrett,

531 U.S. at 363-64; see also NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 394

(5th Cir. 2015) (holding that “Texas has not consented by statute, and § 1983 does

not abrogate state sovereign immunity”); and Office of the Att’y Gen. v. Scholer,

403 S.W.3d 859, 861 (Tex. 2013) (stating that the child support division’s role

“derives from federal legislation” and is the “designated IV-D agency in Texas

[with] the power to enforce child support orders and collect and distribute support

payments,” including the power to “seek a court order to withhold income”). As a

state agency, the Texas AG and its divisions are immune from suit. Hall, 892 F.

3d at 1153.

      Hodge’s contention that the Second Circuit’s holding in Johnson v. New

York, 21 Fed. App’x 41 (2d Cir. 2001), supports his argument is meritless for two


                                          3
              Case: 19-10035     Date Filed: 08/06/2019   Page: 4 of 4


reasons. First, this Court need not heed another Circuit’s holdings, let alone

unpublished decisions from other circuits. Second, while he correctly stated the

Second Circuit’s holding that the Monroe County Child Support Enforcement Unit

was not covered under Eleventh Amendment immunity, that case involved a

county agency, not a division within the state AG’s office. See Johnson, 21 Fed.

App’x at 42. Thus, not only does that case bear no authoritative weight before this

Court, it also involved distinguishable facts.

      Accordingly, we affirm the district court’s dismissal of Hodge’s § 1983

complaint.

      AFFIRMED.




                                           4